CONCURRING & DISSENTING OPINION BY
JOHNSON, J.:
¶ 1 I concur with the Majority’s amply supported and well-reasoned discussions on the issues of standing, waiver, and Father’s ability to petition for relief. However, because there is no basis for concluding that search and seizure is an available remedy under the Protection from Abuse Act (the Act), I dissent from the Majority’s justification of it and, therefore, its conclusion that the trial court did not abuse its discretion in ordering a remedy far beyond the bounds of the Act.
¶ 2 Throughout its Opinion, the Majority assumes that search and seizure is an available remedy under § 6108(a)(7). See Majority Opinion (M.O.) at 991 (“The trial court has discretion in choosing between remedies afforded by the [PFA Act]”); M.O. at 991 (“Accordingly, we must determine whether the trial court ... abused its discretion in choosing between remedies afforded by the PFA Act.”); M.O. at 992 (“Nothing in the Act suggests that a court must risk taking the least burdensome remedy.”). The Majority fails to cite to any legal authority under which the search and seizure could be construed as an appropriate remedy. This omission is not surprising, however, because there is no legal basis for upholding the search and seizure. The Majority admits as much when it acknowledges that § 6108(a)(7) “does not grant the court the authority to order the Sheriffs Department to search the abuser’s residence or other property and forcibly seize weapons.” M.O. at 991-92. Despite this admission, the Majority relies solely on this section for its affirmance of the trial court’s orders and assumes that § 6108(a)(7) bestows the authority on the trial court to issue the orders before us. I cannot join in this analysis.
¶ 3 Search and seizure is not expressly listed as an available remedy under the Act. Regarding weapons, the Act says only that when issuing a final PFA order, the trial judge may: (1) order the defen*995dant to relinquish the weapons that he or she used or threatened to use in an act of abuse, (2) order the defendant to relinquish his or her firearm license, and (3) prohibit the defendant from acquiring or possessing any other weapons. See 23 Pa.C.S. § 6108(a)(7). Noticeably absent from this list is the search and seizure of the defendant’s property. In fact, nowhere in the Act is a search of the defendant’s property described, and the Act expressly authorizes the seizure of a defendant’s weapons only in the section entitled “Arrest for Violation of Order.” See 23 Pa.C.S. § 6113. The Act does not acknowledge search and seizure as an available remedy under § 6108(a)(7).
¶ 4 Search and seizure is not implicit in the Act, either. The Majority argues that search and seizure was within' the intent of the Act, even though it was not expressly included in the copious list of available remedies. See M.O. at 993-94. I cannot agree. When it intends for seizure to be an available remedy, the legislature specifically includes it in the Act. For instance, the legislature expressly authorizes the seizure of the defendant’s weapons when a defendant is arrested for violating a PFA order. See 23 Pa.C.S. § 6113. Furthermore, even if the list of remedies in § 6108(a)(7) is not exhaustive, it does not follow that search and seizure is analogous to the remedies listed. The right to be free from searches and seizures is “the most comprehensive of rights and the right most valued by civilized men.” Commonwealth v. Edmunds, 526 Pa. 374, 586 A.2d 887, 898 (1991). Being protected from unwarranted searches and seizures “is second to none in its importance in delineating the dignity of the individual living in a free society.” Id. at 899 (emphasis added). The violation of this most precious right to which the appellants were subjected cannot be equated with the temporary due process infringements listed in § 6108(a)(7).
¶ 5 To show that search and seizure was within the intent of the Act, the Majority writes, “the legislature fashioned acceptable PFA procedures which temporarily suspend due process rights,” M.O. at 992, and cites cases in which the alleged abuser’s due process rights were temporarily suspended. The Majority neglects to mention, however, that in each case it cites, the due process “violation” was in complete accordance with the remedies explicitly listed by the legislature in § 6108(a)(7) or its predecessor. See In re Penny R., 353 Pa.Super. 70, 509 A.2d 338, 340 (1986) (following the Protection from Abuse Act then in effect, 35 P.S. § 10185); Eichenlaub v. Eickenlaub, 340 Pa.Super. 552, 490 A.2d 918 (1985) (following 35 P.S. § 10190); Heard v. Heard, 418 Pa.Super. 250, 614 A.2d 255 (1992) (following 23 Pa. C.S. § 6108(a)(2)); Dye for McCoy v. McCoy, 423 Pa.Super. 334, 621 A.2d 144 (1993) (following 23 Pa.C.S. § 6108(a)(4)). These cases are utterly inapposite and cannot justify a due process infringement not “fashioned by” the legislature.
¶ 6 Finally, pervasive in the Majority Opinion is its belief that search and seizure was the most effective way to protect Ms. Kelly. This supposition overlooks the trial court’s gross infringement on a constitutional right in a way never contemplated by the legislature. Our Supreme Court has expressly rejected the “ends justifying the means” analysis regarding search and seizure and has admonished this Court accordingly:
By focusing its attention only upon the serious ills inflicted upon society by illegal narcotics, the Superior Court failed to recognize and respond to necessary constitutional constraints on excessive police conduct. The seriousness of the criminal activity under investigation, *996whether it is the sale of drugs or the commission of a violent crime, can never be used as justification for ignoring or abandoning the constitutional right of every individual in this Commonwealth to be free from intrusions upon his or her personal liberty absent probable cause.
Commonwealth v. Rodriquez, 532 Pa. 62, 614 A.2d 1378, 1383 (1992).
¶ 7 While the prevention of domestic violence is indeed a worthy goal, the trial court exceeded its authority by ordering a remedy far beyond what the legislature established or intended. Search and seizure was not the only effective way of protecting Ms. Kelly. The trial court had at its disposal a way to afford Ms. Kelly the same degree of protection without infringing on the appellants’ constitutional rights. Had the trial court issued an order pursuant to § 6108(a)(7) expressly prohibiting Son from possessing or acquiring weapons for the duration of the order, then the police could have arrested Son for possessing weapons upon a finding of probable cause that Son had weapons. See 23 Pa.C.S. § 6113(a). After arresting Son, the police officer could then “seize all weapons used or threatened to be used ... during prior incidents of abuse.” 23 Pa. C.S. § 6113(b). This procedure would have preserved the appellants’ constitutional rights, and would have provided Ms. Kelly with the same degree of protection as the course of action taken. Accordingly, I conclude that the Majority’s underlying premise that the trial court’s extraordinary actions were the only way to provide Ms. Kelly with adequate protection is false.
¶ 8 I am not arguing that the trial court did not choose the least burdensome remedy from among a list of available remedies. Again, the search and seizure ordered by the trial court was not an available remedy. The Act provided the necessary tools to protect Ms. Kelly without infringing on the appellants’ constitutional rights in a way never contemplated by the legislature. The trial court disregarded these tools and created its own remedy without any justification.
¶ 9 For the reasons herein explained, I would find that the trial court abused its discretion and exceeded its authority in ordering the search and seizure of the appellants’ property. Accordingly, I would vacate the Supplemental Order in its entirety. Therefore, I respectfully dissent from the portion of the Majority Opinion dealing with the search and seizure.